In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-698V
                                   Filed: November 29, 2016
                                        UNPUBLISHED

****************************
JOSEPH BRUNNER,                         *
                                        *
                   Petitioner,          *
                                        *      Damages Decision Based on Proffer;
v.                                      *      Influenza Vaccine (“Flu Vaccine”);
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
John Howie, Jr., Howie Law, P.C., Dallas TX, for petitioner.
Linda Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 14, 2016, Joseph Brunner (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he suffered a shoulder
injury related to vaccine administration (“SIRVA”) caused-in-fact by the influenza
vaccine he received on September 28, 2015. Petition at 1, ¶¶ 1, 3, 15. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 30, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 16). On November 29, 2016, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $105,000.00. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $105,000.00 in the form of a check payable to
petitioner, Joseph Brunner. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

JOSEPH BRUNNER,                                 )
                                        )
               Petitioner,                      )     No. 16-698V
                                                )     Chief Special Master
       v.                                       )     Nora Beth Dorsey
                                                )     ECF
SECRETARY OF HEALTH                             )
AND HUMAN SERVICES,                         )
                                                )
               Respondent.                      )
                                                )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On September 30, 2016, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for his Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Respondent proffers that based on the evidence of record, petitioner

should be awarded $105,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4).

Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1

       A lump sum payment of $105,000.00, in the form of a check payable to petitioner,
       Joseph Brunner. This amount accounts for all elements of compensation under
       42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS BABCOCK
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division

                                             s/Linda S. Renzi
                                             LINDA S. RENZI
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             Ben Franklin Station, P.O. Box 146
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4133

DATE: November 29, 2016




                                                2